DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 10/20/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/20/2020 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 8, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sagonas et al. (US Patent Application Publication No: US 20210343030 A1) hereinafter as Sagonas, in view of Iso-Sipila et al. (US Patent Application Publication No: US 20220188520 A1) hereinafter as Iso-Sipila.

Regarding claim 1, Sagonas discloses: A method comprising: receiving, by a computer system ([0168] Embodiment 63: A server comprising a processor configured to execute executable code stored in memory, wherein the executable code comprises instructions for performing the method of any one of preceding embodiments.),
a document in an electronic format ([0012] In a first aspect of the invention, there is a computer-implemented method for extracting data from a document.);
segmenting, by the computer system using an image segmentation deep learning model 
([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation. … Of course, other models can be used for solving the segmentation task. The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),
the document into a plurality of segments ([0054] Referring back to FIG. 5, data extraction pipeline 500 includes the steps of document segmentation 530, …),
wherein each segment corresponds to a visually discrete portion of the document and is classified as being one of a plurality of types (0054] Broadly speaking, document segmentation 530 involves performing image segmentation on the input image 600 to form a binary input image 601 that distinguishes the document portion from the remaining portion of the input image.); 
and for each segment in the plurality of segments: retrieving, by the computer system, text in the segment using optical character recognition (OCR) ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document.);
wherein the retrieving and the extracting are performed in a manner that is dependent upon the segment's type ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document. In other embodiments, wherein the field is a machine readable zone, the method further comprising performing optical character recognition on the machine readable zone to extract machine readable data from the document. In yet other embodiments, the field is an image field. In this way, method of the invention is versatile and able to extract different types of data from within a document. In certain embodiments, the optical character recognition (OCR) is performed using a deep learning-based OCR model, and the method further comprises generating training images to train the deep learning-based OCR model.).
Sagonas does not explicitly, but Iso-Sipila discloses: and extracting, by the computer system, data in the segment from the retrieved text using a named entity recognition (NER) deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;);
Sagonas and Iso-Sipila are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas to combine the teachings of Iso-Sipila to incorporate Named Entity Recognition (NER) Deep Learning Model.  Combine these disclosure would enable machine learning techniques to predict entities and/or entity types within a corpus of text, as suggested by Iso-Sipila (0006).

           Regarding claim 4, Sagonas in view of Iso-Sipila discloses: The method of claim 1
Sagonas further discloses: wherein the extracting comprises: identifying portions of the text that correspond to named entities ([0083] More than one field may be extracted from output image 613. In fact, any n number of fields 614 may be extracted from the output image 613. The number of fields 613 to be extracted depends on the number of predetermined fields marked in the template image 612. Moreover, depending on the document types, the predetermined fields can take the form of, for example, an image field 410, an MRC field 420, a text field 430, a secondary image field 440, and an MZR field 450. For instance, in a template image of a UK driving license, there may be several predetermined fields each corresponding a different piece of data of the person, for example their first name, last name, address, facial photograph, etc.);
and annotating each portion with its corresponding named entity ([0083] An example of predetermined fields for a UK driving license is shown in template image 620 of FIG. 11. To assist with determining the significance of each of the predetermined fields in the template image 620, each of the predetermined fields is semantically labelled.).

           Regarding claim 5, Sagonas in view of Iso-Sipila discloses: The method of claim 1
Iso-Sipila additionally discloses: wherein the computer system selects one of a plurality of NER deep learning models to perform the extracting based on the segment's type ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).

Regarding claim 8, Sagonas discloses: A non-transitory computer readable storage medium having stored thereon program code executable by a computer system ([0102] Furthermore, the invention can take the form of a computer program embodied as a computer-readable medium having computer executable code for use by or in connection with a computer. For the purposes of this description, a computer readable medium is any tangible apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the computer. Moreover, a computer-readable medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk. Current examples of optical disks include compact disk-read only memory (CD-ROM), compact disk-read/write (CD-R/W) and DVD.),
the program code embodying a method comprising: receiving a document in an electronic format ([0012] In a first aspect of the invention, there is a computer-implemented method for extracting data from a document.);
segmenting, using an image segmentation deep learning model ([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation. .... Of course, other models can be used for solving the segmentation task. The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),
the document into a plurality of segments ([0054] Referring back to FIG. 5, data extraction pipeline 500 includes the steps of document segmentation 530, …), 
wherein each segment corresponds to a visually discrete portion of the document 
and is classified as being one of a plurality of types ([0054] Broadly speaking, document segmentation 530 involves performing image segmentation on the input image 600 to form a binary input image 601 that distinguishes the document portion from the remaining portion of the input image.); 
and for each segment in the plurality of segments: retrieving text in the segment using optical character recognition (OCR) ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document.); 
wherein the retrieving and the extracting are performed in a manner that is dependent upon the segment's type ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document. In other embodiments, wherein the field is a machine readable zone, the method further comprising performing optical character recognition on the machine readable zone to extract machine readable data from the document. In yet other embodiments, the field is an image field. In this way, method of the invention is versatile and able to extract different types of data from within a document. In certain embodiments, the optical character recognition (OCR) is performed using a deep learning-based OCR model, and the method further comprises generating training images to train the deep learning-based OCR model.).
Sagonas does not explicitly, but Iso-Sipila discloses: and extracting, by the computer system, data in the segment from the retrieved text using a named entity recognition (NER) deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;);
Sagonas and Iso-Sipila are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas to combine the teachings of Iso-Sipila to incorporate Named Entity Recognition (NER) Deep Learning Model.  Combine these disclosure would enable machine learning techniques to predict entities and/or entity types within a corpus of text, as suggested by Iso-Sipila (0006).

	Regarding claim 11, Sagonas in view of Iso-Sipila discloses: The non-transitory computer readable storage medium of claim 8
Sagonas further discloses: wherein the extracting comprises: identifying portions of the text that correspond to named entities ([0083] More than one field may be extracted from output image 613. In fact, any n number of fields 614 may be extracted from the output image 613. The number of fields 613 to be extracted depends on the number of predetermined fields marked in the template image 612. Moreover, depending on the document types, the predetermined fields can take the form of, for example, an image field 410, an MRC field 420, a text field 430, a secondary image field 440, and an MZR field 450. For instance, in a template image of a UK driving license, there may be several predetermined fields each corresponding a different piece of data of the person, for example their first name, last name, address, facial photograph, etc.);
and annotating each portion with its corresponding named entity ([0083] An example of predetermined fields for a UK driving license is shown in template image 620 of FIG. 11. To assist with determining the significance of each of the predetermined fields in the template image 620, each of the predetermined fields is semantically labelled.).
	
Regarding claim 12, Sagonas in view of Iso-Sipila discloses: The non-transitory computer readable storage medium of claim 8
Iso-Sipila additionally discloses: wherein the computer system selects one of a plurality of NER deep learning models to perform the extracting based on the segment's type ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).

	Regarding claim 15, Sagonas discloses: A computer system comprising: a processor ([0168] Embodiment 63: A server comprising a processor configured to execute executable code stored in memory, wherein the executable code comprises instructions for performing the method of any one of preceding embodiments.);
and a non-transitory computer readable medium having stored thereon program code that when executed by the processor, causes the processor to: ([0102] Furthermore, the invention can take the form of a computer program embodied as a computer-readable medium having computer executable code for use by or in connection with a computer. For the purposes of this description, a computer readable medium is any tangible apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the computer. Moreover, a computer-readable medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk. Current examples of optical disks include compact disk-read only memory (CD-ROM), compact disk-read/write (CD-R/W) and DVD.),
receive a document in an electronic format ([0012] In a first aspect of the invention, there is a computer-implemented method for extracting data from a document.);
segmenting, using an image segmentation deep learning model ([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation. …. Of course, other models can be used for solving the segmentation task. The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),
the document into a plurality of segments ([0054] Referring back to FIG. 5, data extraction pipeline 500 includes the steps of document segmentation 530, …), 
wherein each segment corresponds to a visually discrete portion of the document 
and is classified as being one of a plurality of types ([0054] Broadly speaking, document segmentation 530 involves performing image segmentation on the input image 600 to form a binary input image 601 that distinguishes the document portion from the remaining portion of the input image.); 
and for each segment in the plurality of segments: retrieving text in the segment using optical character recognition (OCR) ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document.); 
wherein the retrieving and the extracting are performed in a manner that is dependent upon the segment's type ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document. In other embodiments, wherein the field is a machine readable zone, the method further comprising performing optical character recognition on the machine readable zone to extract machine readable data from the document. In yet other embodiments, the field is an image field. In this way, method of the invention is versatile and able to extract different types of data from within a document. In certain embodiments, the optical character recognition (OCR) is performed using a deep learning-based OCR model, and the method further comprises generating training images to train the deep learning-based OCR model.).
Sagonas does not explicitly, but Iso-Sipila discloses: and extracting, by the computer system, data in the segment from the retrieved text using a named entity recognition (NER) deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;);
Sagonas and Iso-Sipila are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas to combine the teachings of Iso-Sipila to incorporate Named Entity Recognition (NER) Deep Learning Model.  Combine these disclosure would enable machine learning techniques to predict entities and/or entity types within a corpus of text, as suggested by Iso-Sipila (0006).

	Regarding claim 18, Sagonas in view of Iso-Sipila discloses: The computer system of claim 15
Sagonas further discloses: wherein the program code that causes the processor to perform the extracting comprises program code that causes the processor to: identifying portions of the text that correspond to named entities ([0083] More than one field may be extracted from output image 613. In fact, any n number of fields 614 may be extracted from the output image 613. The number of fields 613 to be extracted depends on the number of predetermined fields marked in the template image 612. Moreover, depending on the document types, the predetermined fields can take the form of, for example, an image field 410, an MRC field 420, a text field 430, a secondary image field 440, and an MZR field 450. For instance, in a template image of a UK driving license, there may be several predetermined fields each corresponding a different piece of data of the person, for example their first name, last name, address, facial photograph, etc.);
and annotating each portion with its corresponding named entity ([0083] An example of predetermined fields for a UK driving license is shown in template image 620 of FIG. 11. To assist with determining the significance of each of the predetermined fields in the template image 620, each of the predetermined fields is semantically labelled.).

	Regarding claim 19, Sagonas in view of Iso-Sipila discloses: The computer system of claim 15
Iso-Sipila additionally discloses: wherein the processor selects one of a plurality of NER deep learning models to perform the extracting based on the segment's type ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).

Claim 2, 3, 6, 9, 10, 13, 16, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Sagonas, in view of Iso-Sipila, further in view of Selva et al. (US Patent No: US 11176443 B1) hereinafter as Selva.

           Regarding claim 2, Sagonas in view of Iso-Sipila discloses: The method of claim 1
Sagonas further discloses: wherein the plurality of types includes a field type ([0012] and extracting a field from the output image using a predetermined field of the template image.)
Sagonas in view of Iso-Sipila does not explicitly, but Selva discloses: and a table type ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header (211).).
Sagonas, Iso-Sipila and Selva are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, to combine the teachings of Selva to incorporate a table type.  Combine these disclosure would provide accurate identification and extraction of data from business documents is an important aspect of computerized processing of business documents. In particular, as the demand for automation increases, it is imperative to recognize text and visual controls in legacy application programs, which do not provide programmatic access, in order to automate usage of such applications, as suggested by Selva (col. 1, lines 44-51).

           Regarding claim 3, Sagonas, in view of Iso-Sipila, further in view of Selva, discloses: The method of claim 2
Sagonas further discloses: wherein if the segment is a table type, the retrieving and the extracting comprises: identifying, using the image segmentation deep learning model ([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation. arXiv preprint arXiv:1706.05587. Of course, other models can be used for solving the segmentation task. The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),
	Iso-Sipila further discloses: and extracting data in each table cell from the retrieved text of the table cell using the NER deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).
Selva additionally discloses: a plurality of table cells in the segment ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header and multiple table cells (211).);
retrieving text from each table cell using OCR ([col. 7, lines 17-20]  FIG. 2 shows an image of an invoice that may be processed by the deep-learning based OCR system 100. As seen, the invoice 200 has a number of labels and associated data fields that are necessary for an invoice.);

           Regarding claim 6, Sagonas in view of Iso-Sipila discloses: The method of claim 1
Sagonas in view of Iso-Sipila does not explicitly, but Selva discloses: further comprising: combining the data extracted from the plurality of segments into a data object or file ([col. 6, lines 21-28] FIG. 1 is high-level block diagram of an embodiment of a document digitization system employing deep-learning based OCR within a system 10. The computer system 10 operates to convert a document image 101 into digitized, textually encoded information 102. The document image 101 may be a conventionally encoded image file such as a PDF, TIFF, or JPEG file.);
and providing the data object or file to one or more downstream components of a document processing system ([col. 6, lines 63-67, col. 7, lines 1-7] The decoded text generated by OCR system 100 is preferably further processed at downstream processing module 110 to extract semantically related text elements. For example, decoded text across multiple lines could be grouped together to form “Shipping Address” on an invoice. The downstream processing 110 may additionally require the original document image 101 to make this determination. The downstream processing 110 may also include techniques to increase accuracy by imposing constraints provided by a lexicon, a list of words that are allowed to occur in a document. See Fig. 1, Downstream Processing module (110)).
Sagonas, Iso-Sipila and Selva are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, to combine the teachings of Selva to incorporate combining data extracted from segments into a data file and providing the data file for further downstream processing.  Combine these disclosure would provide accurate identification and extraction of data from business documents is an important aspect of computerized processing of business documents. In particular, as the demand for automation increases, it is imperative to recognize text and visual controls in legacy application programs, which do not provide programmatic access, in order to automate usage of such applications, as suggested by Selva (col. 1, lines 44-51).

Regarding claim 9, Sagonas in view of Iso-Sipila discloses: The non-transitory computer readable storage medium of claim 8
Sagonas further discloses: wherein the plurality of types includes a field type ([0012] and extracting a field from the output image using a predetermined field of the template image.)
Sagonas in view of Iso-Sipila does not explicitly, but Selva discloses: and a table type ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header (211).).
Sagonas, Iso-Sipila and Selva are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, to combine the teachings of Selva to incorporate a table type.  Combine these disclosure would provide accurate identification and extraction of data from business documents is an important aspect of computerized processing of business documents. In particular, as the demand for automation increases, it is imperative to recognize text and visual controls in legacy application programs, which do not provide programmatic access, in order to automate usage of such applications, as suggested by Selva (col. 1, lines 44-51).

Regarding claim 10, Sagonas, in view of Iso-Sipila, further in view of Selva, discloses: The non-transitory computer readable storage medium of claim 9
Sagonas further discloses: wherein if the segment is a table type, the retrieving and the extracting comprises: identifying, using the image segmentation deep learning model ([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation. arXiv preprint arXiv:1706.05587. Of course, other models can be used for solving the segmentation task.  The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),
	Iso-Sipila further discloses: and extracting data in each table cell from the retrieved text of the table cell using the NER deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).
Selva additionally discloses: a plurality of table cells in the segment ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header and multiple table cells (211).);
retrieving text from each table cell using OCR ([col. 7, lines 17-20]  FIG. 2 shows an image of an invoice that may be processed by the deep-learning based OCR system 100. As seen, the invoice 200 has a number of labels and associated data fields that are necessary for an invoice.);

Regarding claim 13, Sagonas in view of Iso-Sipila discloses: The non-transitory computer readable storage medium of claim 8 
Sagonas in view of Iso-Sipila does not explicitly, but Selva discloses: further comprising: combining the data extracted from the plurality of segments into a data object or file ([col. 6, lines 21-28] FIG. 1 is high-level block diagram of an embodiment of a document digitization system employing deep-learning based OCR within a system 10. The computer system 10 operates to convert a document image 101 into digitized, textually encoded information 102. The document image 101 may be a conventionally encoded image file such as a PDF, TIFF, or JPEG file.);
and providing the data object or file to one or more downstream components of a document processing system ([col. 6, lines 63-67, col. 7, lines 1-7] The decoded text generated by OCR system 100 is preferably further processed at downstream processing module 110 to extract semantically related text elements. For example, decoded text across multiple lines could be grouped together to form “Shipping Address” on an invoice. The downstream processing 110 may additionally require the original document image 101 to make this determination. The downstream processing 110 may also include techniques to increase accuracy by imposing constraints provided by a lexicon, a list of words that are allowed to occur in a document. See Fig. 1, Downstream Processing module (110)).
Sagonas, Iso-Sipila and Selva are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, to combine the teachings of Selva to incorporate combining data extracted from segments into a data file and providing the data file for further downstream processing.  Combine these disclosure would provide accurate identification and extraction of data from business documents is an important aspect of computerized processing of business documents. In particular, as the demand for automation increases, it is imperative to recognize text and visual controls in legacy application programs, which do not provide programmatic access, in order to automate usage of such applications, as suggested by Selva (col. 1, lines 44-51).

Regarding claim 16, Sagonas in view of Iso-Sipila discloses: The computer system of claim 15 
Sagonas further discloses: wherein the plurality of types includes a field type ([0012] and extracting a field from the output image using a predetermined field of the template image.)
Sagonas in view of Iso-Sipila does not explicitly, but Selva discloses: and a table type ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header (211).).
Sagonas, Iso-Sipila and Selva are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, to combine the teachings of Selva to incorporate a table type.  Combine these disclosure would provide accurate identification and extraction of data from business documents is an important aspect of computerized processing of business documents. In particular, as the demand for automation increases, it is imperative to recognize text and visual controls in legacy application programs, which do not provide programmatic access, in order to automate usage of such applications, as suggested by Selva (col. 1, lines 44-51).

Regarding claim 17, Sagonas, in view of Iso-Sipila, further in view of Selva, discloses: The computer system of claim 16 
Sagonas further discloses: wherein if the segment is a table type, the program code that causes the processor to perform the retrieving and the extracting comprises program code that causes the processor to: identify, using the image segmentation deep learning model ([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation…. Of course, other models can be used for solving the segmentation task. The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),  
	Iso-Sipila further discloses: and extracting data in each table cell from the retrieved text of the table cell using the NER deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).
Selva additionally discloses: a plurality of table cells in the segment ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header and multiple table cells (211).);
retrieving text from each table cell using OCR ([col. 7, lines 17-20]  FIG. 2 shows an image of an invoice that may be processed by the deep-learning based OCR system 100. As seen, the invoice 200 has a number of labels and associated data fields that are necessary for an invoice.);

Claim 7, 14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sagonas, in view of Iso-Sipila, further in view of Selva, and furthermore in view of TORA et al. (US Patent Application Publication No: US 20210397938 A1) hereinafter as TORA.

Regarding claim 7, Sagonas, in view of Iso-Sipila, further in view of Selva, discloses: The method of claim 6  
Sagonas, in view of Iso-Sipila, further in view of Selva does not explicitly, but TORA discloses: wherein the one or more downstream components include an anomaly detection component configured to detect, using an anomaly detection deep learning model ([0006] According to the present invention, preprocessing and selection of training data in a case of performing anomaly detection using deep learning, and model selection can be appropriately performed, and detection precision can be improved.),
anomalies in the data included in the data object or file ([0038] The preprocessing unit 131 processes data for training and detection object data. Also, the generation unit 132 generates a model by deep learning, on the basis of data for training that is processed by the preprocessing unit 131. Also, the detection unit 133 calculates a degree of anomaly on the basis of output data obtained by inputting the detection object data and that is processed by the preprocessing unit 131, into a model, and detects an anomaly in the detection object data on the basis of the degree of anomaly.).
Sagonas, Iso-Sipila, Selva and TORA are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, further in view of Selva, to combine the teachings of TORA to incorporate an anomaly detector, using anomaly detection deep learning model, to detect anomalies in the data.  Combine these disclosures because that would lead to improving detection precision, as suggested by TORA (Effects of the Invention)

Regarding claim 14, Sagonas, in view of Iso-Sipila, further in view of Selva, discloses: The non-transitory computer readable storage medium of claim 13 
Sagonas, in view of Iso-Sipila, further in view of Selva does not explicitly, but TORA discloses: wherein the one or more downstream components include an anomaly detection component configured to detect, using an anomaly detection deep learning model ([0006] According to the present invention, preprocessing and selection of training data in a case of performing anomaly detection using deep learning, and model selection can be appropriately performed, and detection precision can be improved.),
anomalies in the data included in the data object or file ([0038] The preprocessing unit 131 processes data for training and detection object data. Also, the generation unit 132 generates a model by deep learning, on the basis of data for training that is processed by the preprocessing unit 131. Also, the detection unit 133 calculates a degree of anomaly on the basis of output data obtained by inputting the detection object data and that is processed by the preprocessing unit 131, into a model, and detects an anomaly in the detection object data on the basis of the degree of anomaly.).
Sagonas, Iso-Sipila, Selva and TORA are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, further in view of Selva, to combine the teachings of TORA to incorporate an anomaly detector, using anomaly detection deep learning model, to detect anomalies in the data.  Combine these disclosures because that would lead to improving detection precision, as suggested by TORA (Effects of the Invention)

Regarding claim 20, Sagonas, in view of Iso-Sipila, discloses: The computer system of claim 15
Sagonas in view of Iso-Sipila does not explicitly, but Selva discloses: wherein the program code further causes the processor to: combine the data extracted from the plurality of segments into a data object or file ([col. 6, lines 21-28] FIG. 1 is high-level block diagram of an embodiment of a document digitization system employing deep-learning based OCR within a system 10. The computer system 10 operates to convert a document image 101 into digitized, textually encoded information 102. The document image 101 may be a conventionally encoded image file such as a PDF, TIFF, or JPEG file.);
and provide the data object or file to one or more downstream components of a document processing system ([col. 6, lines 63-67, col. 7, lines 1-7] The decoded text generated by OCR system 100 is preferably further processed at downstream processing module 110 to extract semantically related text elements. For example, decoded text across multiple lines could be grouped together to form “Shipping Address” on an invoice. The downstream processing 110 may additionally require the original document image 101 to make this determination. The downstream processing 110 may also include techniques to increase accuracy by imposing constraints provided by a lexicon, a list of words that are allowed to occur in a document. See Fig. 1, Downstream Processing module (110)),
Sagonas, Iso-Sipila and Selva are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, to combine the teachings of Selva to incorporate combining data extracted from segments into a data file and providing the data file for further downstream processing.  Combine these disclosure would provide accurate identification and extraction of data from business documents is an important aspect of computerized processing of business documents. In particular, as the demand for automation increases, it is imperative to recognize text and visual controls in legacy application programs, which do not provide programmatic access, in order to automate usage of such applications, as suggested by Selva (col. 1, lines 44-51).
Sagonas, in view of Iso-Sipila, further in view of Selva does not explicitly, but TORA discloses: the one or more downstream components including an anomaly detection component configured to detect, using an anomaly detection deep learning model ([0006] According to the present invention, preprocessing and selection of training data in a case of performing anomaly detection using deep learning, and model selection can be appropriately performed, and detection precision can be improved.),
anomalies in the data included in the data object or file ([0038] The preprocessing unit 131 processes data for training and detection object data. Also, the generation unit 132 generates a model by deep learning, on the basis of data for training that is processed by the preprocessing unit 131. Also, the detection unit 133 calculates a degree of anomaly on the basis of output data obtained by inputting the detection object data and that is processed by the preprocessing unit 131, into a model, and detects an anomaly in the detection object data on the basis of the degree of anomaly.).
Sagonas, Iso-Sipila, Selva and TORA are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Iso-Sipila, further in view of Selva, to combine the teachings of TORA to incorporate an anomaly detector, using anomaly detection deep learning model, to detect anomalies in the data.  Combine these disclosures because that would lead to improving detection precision, as suggested by TORA (Effects of the Invention)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (US Patent Application Publication No: US 20220012421 A1) hereinafter as Yuan.  Yuan discloses a method and system to extract content from document using visual information, especially utilizing an edge detection analysis  (Summary, “Aspects of the present invention disclose a method, computer program product, and system for extracting content from a document. The method includes one or more processors identifying a visual anchor corresponding to a text element depicted in a first document utilizing an edge detection analysis on the first document. The method further includes one or more processors determining edge coordinates of the text element depicted in the first document. The method further includes one or more processors determining text at a leading edge of the text element depicted in the first document and text at a trailing edge of the text element depicted in the first document, based on the determined edge coordinates. The method further includes one or more processors extracting a complete version of the text element depicted in the first document, from a plain text version of the first document, utilizing the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element.”  Please also see Figs 2, and para (0009), (0021-0023), and (0025-0036).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656
	
	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656